The defendant, Carl Hughes, was charged in the court of common pleas of Oklahoma county with the offense of unlawful possession of intoxicating liquor, was tried, convicted, sentenced to serve 30 days in jail and pay a fine of $50, and has appealed.
The same issues are involved in this appeal as were involved in the appeal in case number A-10587, Hughes v. State,83 Okla. Cr. 16, 172 P.2d 435. The identical description was in the search warrant used in this case as was inserted in the warrant used in case A-10587, supra. *Page 25 
The cases were consolidated for hearing on the motion to suppress evidence by the court of common pleas, and by agreement they were consolidated for the purpose of briefing and argument before this court.
Since the same issues are involved in both cases, the conclusions which we reached in case No. A-10587, supra, apply equally to the contentions raised in this case. The judgment of the court of common pleas of Oklahoma county is affirmed.
BAREFOOT, J., concurs. DOYLE, J., not participating.